Citation Nr: 1511209	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-13 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active duty for training from February 1988 to June 1988 and served on active duty from August 1990 to April 1991, March 2003 to May 2004, June 2006 to August 2007, and February 2008 to February 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in April 2014.  Unfortunately, due to problems with the recording equipment, VA was unable to produce a transcript of the hearing.

Correspondence was sent to the Veteran in August 2014 inquiring whether he desired a new Board hearing in conjunction with this appeal.  In a statement received later that month, the Veteran reported that he did not want another hearing and requested the Board consider his claim based on the evidence of record.

One issue previously on appeal, entitlement to service connection for a cervical spine disability, was granted by the RO in a September 2013 rating decision.  The Veteran has not disagreed with that decision and the issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For the following reasons, the Board finds that the Veteran's claim must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.

The Veteran contends that he has a lumbar spine disability as a result of a motor vehicle accident that occurred while on active duty.  He reports experiencing ongoing low back pain following the accident and has submitted numerous lay statements and photographs in support of his claim. 

During a January 2011 VA examination, the Veteran was diagnosed with lumbar spine strain and "possible minimal scoliosis."  A physical examination also revealed limited forward flexion of the thoracolumbar spine.  

Under these circumstances, the Veteran should be afforded a VA examination to determine the etiology of his claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014).

As the case is being remanded for additional development, any outstanding VA treatment records should also be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issue on appeal.  Notify the Veteran that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  Then, schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed lumbar spine disability.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any diagnosed lumbar spine disability had causal origins in service or is otherwise related to the Veteran's active duty service.  The examiner should discuss the decreased range of forward flexion of the thoracolumbar spine noted in the January 2011 VA examination as well as the diagnosis of lumbar spine strain and "possible minimal scoliosis."  

For the purposes of this examination, the examiner should assume that the Veteran was involved in a motor vehicle accident while on active duty that resulted in him being ejected from the vehicle. 

A comprehensive rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




